Opinion by
Orlady, J.,
This case was heard at the same time as that of Com. v. Joseph Papsone, in which an opinion is filed herewith, post, p. 128.
The question involved is the same in each, and is considered at length in the Papsone case. For the reasons therein given the judgment in this case is reversed, and it is ordered that the defendant appear in the court below at such time as he may be there called, that unless further and additional cause be then shown that the judgment of the magistrate be then affirmed and that a sentence be imposed on the defendant according to law.